Citation Nr: 1733019	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  11-16 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service from March 1954 to June 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which declined to reopen a previously denied claim for service connection for a left foot disorder.  In July 2015, the Board reopened the previously denied claim for a left foot disorder and remanded it for additional development.  

In a June 2011 VA Form 9, the Veteran requested a hearing at a local VA office.  That request was withdrawn by the Veteran's representative in an August 2011 statement.  This case was remanded in July 2015 and November 2016 to the Agency of Original Jurisdiction (AOJ) for further development.  The requested development has been completed and the Veteran's claim is now properly before the Board.   

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  


FINDING OF FACT

The Veteran's left foot disability was not manifest in service; any current left foot disability is not otherwise etiologically related to such service.


CONCLUSION OF LAW

The criteria for service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a September 2007 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to VA's duty to assist, the record shows that most of the Veteran's service treatment records are not available.  Under such circumstances VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of these claims is undertaken with this duty in mind.  The legal standard for proving a claim of service connection is not lowered, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

By letter dated November 2010, the RO informed the Veteran that his service treatment records could not be located, and he was provided the opportunity to submit any service treatment records he had and that he could furnish documents that substituted for service treatment records.

All post-service treatment records identified by the Veteran have been obtained by the VA.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination in connection with his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds the November 2015 examination and subsequent January 2017 medical opinion, when read together, are adequate for the purposes of determining service connection, as they involved a review of the Veteran's service medical records as well as a clinical evaluation of the Veteran, and provide an adequate discussion of the diagnosis provided and a rationale for the opinions rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran also underwent a VA examination in January 2013, but that examination was determined to be inadequate by a July 2015 Board decision.

The instant claim was previously remanded by the Board in November 2016.  Specifically, the Board requested that an addendum medical opinion be provided to supplement a November 2015 VA examination determination.  The addendum was directed to consider a potential nexus between any of the Veteran's diagnosed left foot disabilities and the Veteran's in-service left foot injury.  The requested addendum was completed and associated with the claims file in January 2017. There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Service Connection for a Left Foot Disability
  
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Further, when a disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  While not dispositive of the issue, the Board may consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran has a current diagnosis of a left foot disability and a left foot injury that occurred during active service.  The Veteran contends this current left disability is related to the left foot injury incurred during his active service with the United States Army.  Though the Veteran does have a current left foot disability, and did sustain a left foot injury during active service, there is no evidence of a nexus between an in-service injury or disease and the current disability.

In November 2015, the Veteran underwent a VA examination regarding his left foot disability.  The Veteran was diagnosed with flexor halluces longus tenosynovitis, heel spurs, plantar fasciitis, medial mid foot bone prominence, tendonitis, capsulitis with bone spurring, ganglion cyst, and very mild degenerative changes in the first metatarsophalangeal joint of the left foot.  The Veteran's service treatment records were unable to be located and associated with the file.  Rather, based upon the Veteran's June 2013 lay statement, the Board acknowledges the Veteran sustained a left foot injury during his period of active service.  

With regard to a nexus between the Veteran's current left foot disability and his in-service injury, the November 2015 VA examination addendum opinion stated:

The Veteran's left foot disorders flexor hallucis longus tenosynovitis; heel spurs; plantar fasciitis; medial mid foot bone prominence; tendonitis, capsulitis with bone spurring; ganglion cyst; and very mild degenerative changes in the first metatarsophalangeal joint, are less likely than not incurred in or caused by the claimed in-service injury/event.

The [V]eteran is diabetic [and has] marked varicose veins...on left leg at least since 1998 as per electronic medical records.  The records showed he had pain in legs due varicose veins but no foot pain in initial evaluation.  He had [his] first documentation of foot pain treated with soft shoes in 2002 ...and no particular foot pain is documented in 2005.  First foot pain due plantar fasciitis was [documented] in 2006 by [a] podiatrist [.]

The evidence does not show that a disease developed within the one year period after release from service. The current conditions are related to overuse and aging in this 81 [year old] male. 

The November 2015 examination addendum opinion is based upon review of the record, an examination of the Veteran, and are supported by a well-reasoned rationale.  It constitutes highly probative evidence against the claim.  

The Board acknowledges the August 2011 private medical opinion stating the Veteran's "current left foot pain could be related to his old army injury."  Speculative language such as "could be related to" does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship. See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Further, the opinion does not provide a rationale for this determination.  The opinion also does not indicate the physician had all of the relevant information before making this nexus determination.  Accordingly, the probative value of this opinion is low, and does not rise to the level of the above discussed November 2015 VA examination addendum opinion.

The Veteran asserts through lay testimony and submitted buddy statements that his current left foot disability was related to his active duty service.  While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., increased foot pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, in this case he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Because there is no universal rule as to competence, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

With regard to the specific issue in this case, whether his current left foot disability is related to his active duty service, falls outside the realm of knowledge of the Veteran in this case.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's left foot disability requires medical inquiry into internal biological and anatomical processes.  Such internal processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the expertise, training or skills needed to make such a determination.  Although competent to describe his symptoms, he is not competent to determine the cause of his current disability.  As a result, the probative value of his lay assertions is low, and is outweighed by the rationale provided by the VA medical examiner.  
 
Finally, there is no other competent, credible, and probative medical or lay evidence or opinion of record to support the Veteran's assertion that his currently diagnosed left foot disability is etiologically related to his active service.  

The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's left foot disability.  The benefit of the doubt rule therefore does not apply, and service connection for this disability is not warranted.


ORDER

Entitlement to service connection for a left foot disability is denied.


____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


